Per Curiam:

W. H. Stebbins and others brought numerous actions against the Western Union Telegraph Company to recover statutory penalties for failure to receive and transmit telegraph messages at a rate prescribed by chapter 38 of the Laws of 1898. The telegraph company brought this proceeding to enjoin the prosecution of such suits, and the injunction was allowed. Stebbins and his associates bring this proceeding in error to reverse that ■order and judgment.
Since the proceeding was brought the statute under which the penalties were sought to be recovered has been declared inoperative and void. (Telegraph Co. v. Austin, 67 Kan. 208, 72 Pac. 850.) That decision settles the real controversy between these parties. No action can be maintained to recover the penalties, and that was the only purpose of the proceedings enjoined, The duty of the court is to determine real controversies and to give judgments that are effective. It is not warranted in considering and deciding hypothetic questions or abstract propositions, or in laying down rules of law which cannot affect the matter in controversy between the parties.
The proceeding will be dismissed.